DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 05/04/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JP Patent Publication No. 2004291335 to Ito (hereinafter “Ito”).
With respect to claim 1, Ito discloses a transport device (FIG.s 1-12) comprising: a transport unit that transports a sheet-like transport material without holding a one-end-side portion of the transport material in a transport direction (20, 32, 40 FIG.s 1-4 [0019]-[0053]); and a blowing unit that blows air against a lower surface of the transport material that is transported by the transport unit via a plurality of blowing holes that open with respect to the lower surface, an arrangement interval of the plurality of blowing holes in a direction of intersection with respect to the transport direction being smaller at two end portions than at a central portion of the blowing unit (47, 43, 40  FIG.s 1-8 [0035]-[0054]).
With respect to claim 2, Ito discloses wherein the blowing unit is such that an arrangement interval of the blowing holes that are disposed in an area through which two end portions of the transport material in the direction of intersection pass, the transport material having a size that is larger than or equal to a predetermined size, is smaller than an arrangement interval of the blowing holes that are disposed in an area through which a central side of the transport material with respect to the two end portions of the transport material in the direction of intersection passes (FIG. 5).
With respect to claim 3, Ito discloses wherein the transport unit transports the transport material with a downstream-side portion of the transport material in the transport direction being held and without an upstream-side portion of the transport material in the transport direction being held, and wherein the blowing unit has an opposing surface that opposes the lower surface of the transport material, the opposing surface having the plurality of blowing holes, and the blowing unit blows air against the lower surface of the transport material and raises the upstream-side portion of the transport material in the transport direction from the opposing surface (FIG.s 3 - 8).
With respect to claim 5, Ito discloses an image forming apparatus (FIG.s 1-12) comprising: an image forming unit that forms an image on a recording medium serving as a transport material (FIG.s 1-12); a heating unit that in a non-contact manner heats an upper surface of the transport material on which the image has been formed by the image forming unit (FIG.s 1-12); and the transport device according to Claim 1 in which the blowing unit blows air via the plurality of blowing holes provided in an opposing surface opposing the lower surface of the transport material, and raises the transport material from the opposing surface, the transport device reversing top and bottom of the transport material that has passed a location between the heating unit and the opposing surface to transport again the transport material to the location between the heating unit and the opposing surface (See Claim 1 rejection, 47, 43, 40, 32, 20  FIG.s 1-8 [0035]-[0054]).
With respect to claim 6, Ito discloses an image forming apparatus comprising: an image forming unit that forms an image on a recording medium serving as a transport material (FIG.s 1-12); a heating unit that in a non-contact manner heats an upper surface of the transport material on which the image has been formed by the image forming unit (FIG.s 1-12); and the transport device according to Claim 2 in which the blowing unit blows air via the plurality of blowing holes provided in an opposing surface opposing the lower surface of the transport material, and raises the transport material from the opposing surface, the transport device reversing top and bottom of the transport material that has passed a location between the heating unit and the opposing surface to transport again the transport material to the location between the heating unit and the opposing surface (See Claim 2 rejection, 47, 43, 40, 32, 20  FIG.s 1-8 [0035]-[0054]).


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1. Claim(s) 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over JP Patent Publication No. 2004291335 to Ito (hereinafter “Ito”).
With respect to claim 4, Ito discloses wherein the transport unit transports the transport material with a downstream-side portion of the transport material in the transport direction being held and without an upstream-side portion of the transport material in the transport direction being held, and wherein the blowing unit has an opposing surface that opposes the lower surface of the transport material, the opposing surface having the plurality of blowing holes, and the blowing unit blows air against the lower surface of the transport material and raises the upstream-side portion of the transport material in the transport direction from the opposing surface (FIG.s 1-12 Additionally, duplex machines were common place and well known in the art at the time of the invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the sheet as it was well known to do so. The motivation for doing so would have been to improve control, printing, and drying of the sheet. For examples see U.S. 20070280751 and/or U.S. 20200218181).


Conclusion
The prior art made of record, whether or not relied upon, is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 20070280751 to Behnke et al. discloses heating and duplex printing.
U.S. Patent Publication No. 20200218181 to Midorikawa discloses heating and duplex printing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRADLEY W THIES/Primary Examiner, Art Unit 2853